In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  16-­‐‑3254  
UNITED  STATES  OF  AMERICA,  
                                                              Plaintiff-­‐‑Appellee,  
                                         v.  

ROD  BLAGOJEVICH,  
                                                         Defendant-­‐‑Appellant.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                 No.  08  CR  888  —  James  B.  Zagel,  Judge.  
                          ____________________  

        ARGUED  APRIL  18,  2017  —  DECIDED  APRIL  21,  2017  
                    ____________________  

    Before  EASTERBROOK,  KANNE,  and  ROVNER,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Rod   Blagojevich   was   con-­‐‑
victed  of  18  crimes  committed  while  he  was  Governor  of  Il-­‐‑
linois.   The   district   court   sentenced   him   to   168   months’   im-­‐‑
prisonment.   Our   initial   opinion   vacated   five   of   the   convic-­‐‑
tions   but   affirmed   the   others   and   remanded   for   a   potential  
retrial  on  the  five  vacated  charges  and  for  resentencing.  794  
F.3d   729   (7th   Cir.   2015).   Blagojevich   asked   the   Supreme  
Court  to  review  that  decision,  and  while  the  petition  for  cer-­‐‑
2                                                                   No.  16-­‐‑3254  

tiorari   was   pending   the   district   court   put   proceedings   in  
abeyance.  After  the  Supreme  Court  denied  the  petition,  136  
S.   Ct.   1491   (2016),   rehearing   denied,   136   S.   Ct.   2386   (2016),  
the   prosecutor   announced   that   the   five   vacated   charges  
would   not   be   retried,   and   the   district   judge   resentenced  
Blagojevich  on  the  remaining  13  convictions.  
    The  sentence  was  again  168  months.  As  before,  the  judge  
determined   that   the   Sentencing   Guidelines   recommend   a  
term  within  the  range  of  360  months  to  life,  then  made  some  
reductions  that  produced  a  final  range  of  151  to  188  months.  
(Our  first  opinion  rejected  a  challenge  to  that  range.  See  794  
F.3d  at  743.)  The  judge  recognized  that  168  months  is  a  stiff  
sentence  for  non-­‐‑violent  crimes  by  someone  with  no  criminal  
record   and   unlikely   to   commit   the   same   kinds   of   crimes  
again,  because  his  impeachment  and  removal  from  office  by  
the   state   legislature   makes   him   ineligible   for   election   to   a  
new   state   office.   Ill.   Const.   Art.   IV   §14.   But   the   judge   con-­‐‑
cluded  that  the  sentence  is  justified  by  the  gravity  of  Blago-­‐‑
jevich’s  offenses  and  the  need  to  deter  other  public  officials  
from  acting  as  Blagojevich  did.  
    Our   first   opinion   stated:   “It   is   not   possible   to   call   168  
months   unlawfully   high   for   Blagojevich’s   crimes,   but   the  
district   judge   should   consider   on   remand   whether   it   is   the  
most   appropriate   sentence.”   794   F.3d   at   743.   The   judge   did  
consider   that   issue   in   the   new   sentencing   and   stuck   by   his  
conclusion.  Despite  what  we  said  in  2015,  in  this  successive  
appeal   Blagojevich   contends   that   the   sentence   is   unlawfully  
high.  He  makes  three  contentions:  first  that  the  judge  should  
not  have  rejected  evidence  of  what  Blagojevich  calls  his  “ex-­‐‑
traordinary”   rehabilitation   while   in   prison;   second   that   the  
judge   should   have   revised   the   sentence   in   light   of   the   dis-­‐‑
No.  16-­‐‑3254                                                             3  

missal  of  the  five  vacated  counts;  third  that  the  judge  failed  
to   address   an   argument   about   sentencing   disparities.   We  
consider  these  in  turn.  
    Pepper  v.  United  States,  562  U.S.  476,  481  (2011),  holds  that  
“when  a  defendant’s  sentence  has  been  set  aside  on  appeal,  a  
district   court   at   resentencing   may   consider   evidence   of   the  
defendant’s  postsentencing  rehabilitation  and  that  such  evi-­‐‑
dence  may,  in  appropriate  cases,  support  a  downward  vari-­‐‑
ance   from   the   now-­‐‑advisory   Federal   Sentencing   Guidelines  
range.”   Blagojevich’s   original   sentence   was   imposed   in   De-­‐‑
cember  2011,  and  he  entered  prison  in  March  2012.  He  sub-­‐‑
mitted   evidence   that   between   then   and   the   new   sentencing  
in  August  2016  he  had  helped  other  inmates  with  their  edu-­‐‑
cations  and  set  an  example  of  moral  and  caring  behavior.  
    The  district  judge  acknowledged  this  evidence  but  found  
that  it  did  not  justify  a  lower  sentence,  in  large  part  because  
none   of   the   other   inmates   had   known   Blagojevich   while   he  
held  office  and  therefore  could  not  show  that  he  had  funda-­‐‑
mentally   changed   his   attitude   toward   corrupt   dealing.   The  
judge  demonstrated  that  he  understood  the  extent  of  discre-­‐‑
tion   under   Pepper   and   did   not   need   to   explain   at   greater  
length   why   he   found   the   new   evidence   unpersuasive.   See  
Rita  v.  United  States,  551  U.S.  338,  356–59  (2007)  (brief  reasons  
suffice).  Blagojevich’s  treatment  of  fellow  inmates  may  show  
that  outside  of  office  he  is  an  admirable  person,  but  the  court  
was  entitled  to  impose  punishment  that  reflects  how  Blago-­‐‑
jevich  behaved  when  he  had  a  different  menu  of  opportuni-­‐‑
ties  and  to  deter  those  who  hold  office  today.  The  authority  
recognized   by   Pepper   belongs   to   the   district   judge.   As   with  
many  discretionary  subjects  the  fact  that  a  judge  could  have  
4                                                                 No.  16-­‐‑3254  

ruled  otherwise  does  not  imply  that  the  judge  was  compelled  
to  rule  otherwise.  
    Blagojevich’s   contention   that   the   vacatur   of   five   convic-­‐‑
tions   calls   for   a   lower   sentence   likewise   was   considered   by  
the  district  judge,  who  observed  that  the  remaining  counts  of  
conviction  represent  the  same  kind  of  conduct  as  the  vacated  
counts.  We  did  not  hold  that  Blagojevich  was  innocent  of  the  
charges  in  the  vacated  counts;  we  concluded,  rather,  that  the  
jury   instructions   did   not   separate   political   horse   trading  
(Blagojevich’s   offer   to   appoint   someone   to   the   Senate   in   ex-­‐‑
change   for   the   President’s   promise   to   appoint   him   to   the  
Cabinet)   from   extortion   and   similar   crimes   (Blagojevich’s  
offer  to  appoint  someone  to  the  Senate  in  exchange  for  cash).  
794   F.3d   at   734.   The   district   judge,   who   presided   over   two  
lengthy   trials,   was   free   to   consider   all   of   the   evidence   even  
though  the  prosecutor  elected  not  to  retry  these  five  counts.  
The  district  judge  also  observed  that  the  vacatur  did  not  af-­‐‑
fect   the   Guidelines   range.   Given   the   standards   of   Rita,   the  
judge  said  enough  to  justify  the  sentence.  
     The   third   argument   about   sentencing   is   that   the   district  
judge  did  not  address  Blagojevich’s  contention,  based  on  18  
U.S.C.  §3553(a)(6),  that  a  168-­‐‑month  sentence  would  produce  
an  unwarranted  disparity  compared  with  the  sentences  met-­‐‑
ed   out   to   other   persons   convicted   of   corruption   in   political  
office.   The   problem   with   this   argument   is   that   the   Sentenc-­‐‑
ing  Guidelines  are  themselves  an  anti-­‐‑disparity  formula,  and  
the  Supreme  Court  stated  in  Gall  v.  United  States,  552  U.S.  38  
(2007),   that   to   base   a   sentence   on   a   properly   determined  
Guidelines  range  is  to  give  adequate  consideration  to  the  re-­‐‑
lation   between   the   defendant’s   sentence   and   those   of   other  
persons:  
No.  16-­‐‑3254                                                                              5  

    Section  3553(a)(6)  requires  judges  to  consider  “the  need  to  avoid  
    unwarranted   sentence   disparities   among   defendants   with   simi-­‐‑
    lar  records  who  have  been  found  guilty  of  similar  conduct.”  The  
    Court  of  Appeals  stated  that  “the  record  does  not  show  that  the  
    district  court  considered  whether  a  sentence  of  probation  would  
    result   in   unwarranted   disparities.”   446   F.3d   at   890.   As   with   the  
    seriousness   of   the   offense   conduct,   avoidance   of   unwarranted  
    disparities   was   clearly   considered   by   the   Sentencing   Commis-­‐‑
    sion  when  setting  the  Guidelines  ranges.  Since  the  District  Judge  
    correctly  calculated  and  carefully  reviewed  the  Guidelines  range,  
    he   necessarily   gave   significant   weight   and   consideration   to   the  
    need  to  avoid  unwarranted  disparities.  

552  U.S.  at  54  (emphasis  added).  See  also,  e.g.,  United  States  
v.  Bartlett,  567  F.3d  901,  907–09  (7th  Cir.  2009);  United  States  
v.   Boscarino,   437   F.3d   634,   638–39   (7th   Cir.   2006).   District  
judges   have   discretion   to   sentence   outside   a   Guidelines  
range,  but  as  we  observed  in  Bartlett  such  a  step  comes  at  the  
expense   of   increased   disparities;   it   is   never   compelled   by  
§3553(a)(6)   in   order   to   avoid   unwarranted   disparities.   567  
F.3d  at  908–09.  The  district  judge  gave  a  sentence  within  the  
revised   Guidelines   range   he   constructed—a   range   that  
Blagojevich  does  not  now  contend  is  too  high—and  therefore  
did  not  need  to  discuss  §3553(a)(6)  separately.  
    In   addition   to   contesting   the   sentence   imposed   on   re-­‐‑
mand,   Blagojevich   contends   that   our   2015   opinion   erred   to  
the  extent  it  affirmed  any  of  his  convictions.  We  do  not  see  a  
need  to  elaborate  on  or  depart  from  what  that  decision  said  
about   the   merits.   We   offer   only   a   few   words   about   McDon-­‐‑
nell   v.   United   States,   136   S.   Ct.   2355   (2016),   which   postdates  
our  opinion.  
     According   to   Blagojevich,   McDonnell   calls   the   reasoning  
of  our  first  decision  into  question.  Not  so.  The  only  issue  be-­‐‑
fore  the  Court  was  whether  McDonnell  had  traded  “official  
6                                                               No.  16-­‐‑3254  

acts”   for   money   and   other   benefits.   The   Justices   considered  
the   definition   of   “official   act”   in   18   U.S.C.   §201(a)(3)   and  
concluded  that  McDonnell’s  jury  had  been  instructed  incor-­‐‑
rectly.  Blagojevich,  by  contrast,  has  never  contended  that  the  
activities  of  appointing  someone  to  a  vacant  seat  in  the  Sen-­‐‑
ate,   signing   legislation,   or   the   other   activities   that   a   jury  
found  he  sought  to  profit  from,  were  not  “official  acts”  of  a  
state’s  governor.  
   Blagojevich’s   remaining   arguments   do   not   require   dis-­‐‑
cussion.  
                                                                   AFFIRMED